Citation Nr: 1630267	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-02 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ear disorder (claimed as bilateral ear infections). 
 
2.  Entitlement to service connection for a right knee disorder. 
 
3.  Entitlement to service connection for left ear tinnitus, to include as secondary to left ear hearing loss or, in the alternative, secondary to a left ear disorder. 
 
4.  Entitlement to service connection for left ear hearing loss, to include as secondary to a left ear disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefits sought on appeal.

A hearing was held on August 4, 2011, in Columbia, South Carolina, before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)  and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

This matter was previously remanded by the Board in March 2012 and March 2015.


FINDINGS OF FACT

1.  The Veteran does not currently have a bilateral ear disorder, claimed as bilateral ear infections.

2.  A current right knee disorder is not the result of an injury or a disease incurred in active service. 

3.  Resolving all doubt in the Veteran's favor, his left ear hearing loss was incurred during his active military service.

4.  Left ear tinnitus is secondary to left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ear disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a right knee disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for establishing service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for establishing service connection for a left ear tinnitus as secondary to a service-connected left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

Regarding the left ear hearing loss and tinnitus claims, the Board is granting service connection for those disabilities by this decision, which represents a complete grant of those benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, with respect to those issues, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Regarding the bilateral ear disorder and right knee claims, the notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  In this case, compliant VCAA notice was provided in a March 2009 pre-adjudication letter. 

Concerning the duty to assist, the Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, available post-service treatment records have been obtained, and the Veteran has been afforded VA examinations in October 2009, March 2012, April 2012, July 2015, and September 2015.  Further, for the reasons discussed below regarding credibility, the Board finds that new examinations are not warranted.  The Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein has been met.   

The Board notes that it previously remanded the appeal in March 2012 and March 2015 for development to include association of any potentially outstanding treatment records, and a VA examination and addendum opinion.  In response, the Agency of Original Jurisdiction (AOJ) obtained associated VA treatment records (consisting entirely of VA examinations), obtained a VA ear examination in July 2015, and a VA addendum opinion regarding the knee in September 2015.  The AOJ also requested that the Veteran identify any sources of outstanding treatment, but the Veteran did not respond.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Based on a review of record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established for disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or organic disease of the nervous system (including hearing loss and tinnitus) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Bilateral ear disorder

Following a review of the record, the Board finds that the evidence demonstrates that the Veteran does not have a current bilateral ear disorder.  In this regard, a VA examiner in July 2015 declined to diagnose any ear disorder apart from the left ear hearing loss and tinnitus discussed below, and no abnormalities were found on examination.  

Similarly, private treatment records dating just prior to the relevant period on appeal are silent for diagnosis or treatment for a bilateral ear disorder.  On the contrary, ongoing records dating through December 2008 are negative for a diagnosed bilateral ear disorder and routinely show general physical examination to be grossly normal.  While those records do show infrequent ear complaints, such as in December 2005 and January 2008, those complaints were not attributed to any diagnosable ear disorder, or otherwise were related to an upper respiratory or sinus infection.  For example, in December 2005, the Veteran complained of irritation of the ears in addition to reporting other cold symptoms.  On examination, tympanic membranes were grossly normal, white, and not bulging.  An early upper respiratory infection was diagnosed.  In January 2008, when the Veteran reported primarily left ear symptoms, otoscopic examination revealed external canal debris in the left ear, but otherwise normal examination, including tympanic membranes.  Hearing loss and tinnitus were assessed, but no other ear disorder.  

Going even further back, in August 2001, the Veteran complained of his ears being stopped up along with sinus congestion, but no ear disorder was diagnosed.  In December 1998, the Veteran complained of a left ear ache and pharyngitis was diagnosed.  Indeed, it appears that the most recent evidence of a diagnosed ear disorder is a February 1992 assessment of pharyngitis, possibly with a "little touch of mild O[titis]M[edia]."  Prior to that, there is a June 1987 assessment of serous otitis media, at which time the Veteran also reported "sinus trouble."  Notably, in March 2012, the Veteran withdrew from appeal a claim of service connection for sinusitis.

Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As a preponderance of the evidence demonstrates that the Veteran does not currently have a bilateral ear disorder, the Board concludes that the basic criteria for service connection for a bilateral ear disorder are not met.  Accordingly, the claim for service connection for a bilateral ear disorder, also claimed as bilateral ear infections, is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
B. Right Knee

The Veteran contends that he currently has a right knee disability that is related to service.  Specifically, he asserts that his currently diagnosed right knee strain is related to a right knee injury sustained in service during a helicopter rescue training exercise.  Following a careful review of the record, the Board finds that service connection for a right knee disability is not warranted.  

The record evidences a current right knee disability, as a March 2012 VA examiner diagnosed a right knee strain.  Thus, the question is whether his current disability is related to service.

Regarding in-service incurrence, the available service treatment records are silent for right knee complaints or diagnosis, despite other complaints, and lower extremities were routinely normal on examination.  In this regard, a February 1970 air crewmember physical examination and a February 1973 separation physical examination revealed normal lower extremities, and those reports do not document any complaints related to the right knee.  Also probative is the fact that the Veteran did seek treatment for various other complaints, including other orthopedic complaints.  For example, in June 1969, he complained of neck spasms and in November 1970, he sought treatment for low back pain.  He then complained of right shoulder symptoms in November 1971.  He also sought treatment at various times for cold or flu symptoms, jaw pain, a cut finger, abdominal pain, left side pain, and headaches.  Thus, despite his claims, it does not appear that the Veteran shied away from seeking treatment in service, and the Board finds it likely that had the Veteran experienced right knee symptoms or a right knee injury in service, he would have reported it.

Similarly, regarding a continuity of right knee symptoms since service, post service treatment records dating from as early as July 1985 are negative for reports of right knee complaints or a right knee injury in service, despite other complaints.  In July 1985, while establishing care with his long-time private provider, past medical history was unremarkable except for abdominal pain.  On physical examination, extremities were normal.  Thereafter, he sought treatment for back problems in January 1988, August 1992, March 1993, 1995, and June 1996.  Despite physical examinations, which at times included the lower extremities as evidenced by normal gait observation (January 1988 and August 1992) and knee reflexes (August 1992), no right knee abnormalities were noted.  Musculoskeletal complaints were also documented at other times, including in November 1991, May 1996, October 1998, April 1999, and February 2000, but did not include the right knee.  In May 1999, he was described as "in reasonably good health" and a March 2003 physical examination, which included lower extremities, was normal.  More recently, in November 2006,  aside from weight and hypertension, he was "really not having any other major complaints" and "seems to be doing reasonably well." 

The Veteran was also variously noted to be active or physical without right knee complaints, such as in June 1996 when the Veteran was doing "a lot of heavy work outside" and gardening and injured his low back; he did not report any right knee symptoms coincident with that visit.  In July 2000, it was noted that the Veteran is "rather active and moves around quite well" and has "maintained reasonably good shape over the years as a policeman."  In March 2005, it was noted that the Veteran walks around for work, and aside from cold symptoms, he "is not having any other complaints at the present time."  In October 2008, he was noted to walk around a lot and to carry "quite a bit of equipment" for work, estimated by the Veteran to weigh 30 pounds.  While swelling in the lower extremities was observed, edema was assessed but no right knee disability, and no specific right knee complaints were documented.

The Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d, 1331, 1336-37 (holding that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Notably, the absence of evidence does not automatically constitute substantive negative evidence.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Buchanan, 451 F.3d at 1336-37.  

However, in this case, the Board finds that it does, as the Board finds it likely that the Veteran would have reported such right knee symptoms in service, and such relevant medical history upon establishing and receiving private treatment from July 1985 through December 2008.  This is particularly likely as the evidence shows he reported various other medical complaints and injuries, in and post service, including various other musculoskeletal complaints.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Based on the foregoing, the Board finds that the statements offered by the Veteran to establish in-service incurrence of a right knee injury lack credibility in light of the contradictory evidence.  

Furthermore, even if the Board were to concede in-service injury to the right knee, the preponderance of the probative medical evidence is against a nexus between service and the Veteran's current disability.  In March 2012 and September 2015, VA examiners found no link between the Veteran's current right knee disability and his claimed in-service injury.  In March 2012, the examiner noted that there is no evidence of an injury or right knee complaints in the service treatment records.  However, as that opinion did not take into consideration the Veteran's lay statements, an addendum was obtained in September 2015.  At that time, the examiner found that the claimed injury in service was self-limiting and resolved with no definitive sequelae or finding that would indicate a future chronic condition.  Those opinions were cumulatively based upon examination of the Veteran and a review of the record, and considered the Veteran's reported history of an injury in service.  Moreover, the opinions are supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no competent medical opinion to the contrary. 

While the Veteran contends that his right knee disability was caused by or related to service, to include his claimed injury during a rescue exercise therein, there is no indication that he has specialized training or medical expertise to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of musculoskeletal knee disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his right knee disability is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.  

Finally, there is no objective evidence of right knee arthritis within one year of separation from service or indeed at all.  Thus, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).

In sum, the Board finds that the preponderance of the competent, credible, and probative evidence is against the claim and service connection for a right knee disability must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

C. Hearing Loss and Tinnitus

The Veteran seeks entitlement to service connection for left ear hearing loss and left ear tinnitus, which he alleges are due to noise exposure in service.  Specifically, he asserts noise exposure from jet engines, helicopters, and firearms while serving on active duty as an aircraft mechanic caused his current left ear disabilities.

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Post-service treatment records show complaints of left ear hearing loss as early as December 2000, and left ear tinnitus early as January 2008.  Additionally, VA examinations in October 2009, April 2012, and July 2015 confirm a current left ear hearing loss disability for VA purposes, and a diagnosis of left ear tinnitus.  Accordingly, the first element of service connection is met.

Turning to an in-service incurrence, the Veteran's DD Form 214 shows a military occupational specialty of aircraft mechanic and receipt of Aircrewman Wings for aviation service.  Additionally, service treatment records document multiple audiograms performed in conjunction with flight status physicals.  Thus, the Board finds the Veteran's reports of noise exposure in service to be consistent with circumstances of his service and supported by available service records.  Therefore, exposure to acoustic trauma in service is conceded, and the Board finds that the second element of service connection is met.

Turning next to the final element of service connection, a causal relationship between the present disability and the injury incurred in service, the record contains a December 2000 private opinion relating the current hearing loss disability to military noise exposure.  Specifically, the provider noted that the Veteran's complaint of decreased hearing "is probably secondary to quite a few gunshots over the years as a policeman using the firing range, etc. and in the military."  Notably, the provider who offered that opinion was familiar with the Veteran's medical history, as he had treated the Veteran since the early 1980s, and also considered the Veteran's post-service occupational noise exposure in finding that the military noise exposure at least in part contributed to the current hearing loss.  That opinion was based on physical examination of the Veteran and a reported history by the Veteran that is generally supported by the record.  Thus, it is considered probative.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the current left ear hearing loss disability was incurred coincident with his service and the third element of service connection is met.  
The Board acknowledges the October 2009, April 2012, and July 2015 VA opinions in which the examiners determined that it is less likely than not that the Veteran's current left ear hearing loss is related to noise exposure in service.  Initially, the Board affords the October 2009 and July 2015 VA opinions no weight as the opinions were based solely on the Veteran's service treatment records and the lack of hearing loss and tinnitus noted at separation from service, without consideration of the Veteran's lay statements alleging continuity of symptoms since service.  Additionally, in providing a negative etiological opinion, the July 2015 VA examiner relied upon the Veteran's January 2008 report of a two-week history of left ear hearing loss to support a post-service onset.  However, that reliance is misplaced as the Veteran has reported hearing loss since service, and that same January 2008 treatment record also documents a past medical history of "hearing loss from noise damage."  Further, the record documents even earlier complaints of hearing loss, including as early as December 2000.  Indeed, the examiner was expressly asked to consider the Veteran's lay statements of continuity and did not do so.  Thus, the examination report is inadequate.

As for the April 2012 VA opinion, the examiner did include rationale for the negative opinion offered, including reference to a study by the Institute of Medicine Committee on Noise Induced Hearing Loss and Tinnitus Associated with Service, which concluded that a delayed onset of noise-induced hearing loss many years after an earlier noise exposure is extremely unlikely.  Even so, that opinion also did not consider the Veteran's competent lay statements of a continuity of hearing loss since service, lessening its probative value.  The Board also notes that the April 2012 opinion is not wholly inconsistent with the earlier December 2000 positive private opinion, in that the April 2012 VA examiner also attributed the left ear hearing loss to gunfire.  The main difference is that the December 2000 physician found that the Veteran's cumulative in-service and post-service noise exposure from  gunfire probably caused his hearing loss, while the April 2012 VA examiner appears to have either distinguished the Veteran's in-service gunfire noise exposure from his post-service or not considered in-service gunfire noise exposure at all.

At the very least, the record is at least in relative equipoise, as it contains one probative opinion for the Veteran's left ear hearing loss claim and one opinion against.  Therefore, because each of the three elements for service connection has been met, and because the Veteran is afforded the benefit of the doubt here, the Board finds that service connection for left ear hearing loss is warranted.

Additionally, the Board finds that service connection for left ear tinnitus is warranted.  Here, the October 2009, April 2012, and July 2015 VA examiners all determined based on examination of the Veteran and a review of medical records that the Veteran's left ear tinnitus is secondary to his service-connected left ear hearing loss.  In this case, there are no contrary opinions regarding tinnitus as a symptom of or secondary to hearing loss.  As the only probative evidence addressing service connection for left ear tinnitus on a secondary basis is in favor the Veteran's claim, service connection is warranted on a secondary basis.  38 C.F.R. § 3.310.


ORDER

Service connection for a bilateral ear disorder is denied.

Service connection for a right knee disability is denied.

Service connection for left ear hearing loss is granted.

Service connection for left ear tinnitus is granted.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


